STOKER, Judge,
concurring.
I concur in the affirmance of the trial court’s granting of the directed verdict. As the majority opinion notes, existence of a defect at the time of sale is a necessary predicate for the redhibitory action. LSA-C.C. art. 2530. Nevertheless, it is not necessary to establish the exact or underlying cause of the defect, and the defect may be established circumstantially. Rey v. Cuccia, 298 So.2d 840 (La.1974). Despite these rules favoring consumers, i.e., buyers, the vice or defect must exist at the time of sale. Considering the facts and circumstances of this case, especially the elapse of time to which the majority opinion alludes, the cracks in plaintiff’s boat could not be said to have existed at the time of the sale except on a basis of speculation or conjecture. Inasmuch as the trier of fact may not base a finding of fact on speculation or conjecture, the jury in this case had no evidence before it linking the defects to the time of sale.